Opinion issued October 20, 2005








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00192-CV
____________

UTMB AT GALVESTON, CARY COOPER, Ph.D. AND JAMES
BLANKENSHIP, Ph.D., Appellants

V.

DOLLY RUTH DOBSON, Appellee

* * * * * *

DOLLY RUTH DOBSON, Appellant

V.

UTMB AT GALVESTON, CARY COOPER, Ph.D. AND JAMES
BLANKENSHIP, Ph.D., Appellees




On Appeal from the 212th District Court
Galveston County, Texas
Trial Court Cause No.  04CV0860




MEMORANDUM OPINION
          The parties have filed a joint motion to dismiss their appeals.  No opinion has
issued.  Accordingly, the motion is granted, and the appeals are dismissed.  Tex. R.
App. P. 42.1(a)(2).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Higley.